OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                                                                           FILE COPY
                    P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 78711




7/9/2015                                                 COA No. 02-14-00237-CR
MULLINAX, SHAUN RAY           Tr. Ct. No. CR17033                        PD-0792-15
The Appellant’s Petition for Discretionary Review has this day been filed. [The
Court requires ten copies of this document to be filed in this office within three (3)
days pursuant to Rule 9.3(b). Failure to send copies will result in the refusal of the
petition.]
                                                                   Abel Acosta, Clerk

                             LISA MCMINN
                             STATE PROSECUTING ATTORNEY
                             P.O. BOX 13046
                             AUSTIN, TX 78711
                             * DELIVERED VIA E-MAIL *
                OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                                                                           FILE COPY
                    P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 78711




7/9/2015                                                 COA No. 02-14-00237-CR
MULLINAX, SHAUN RAY           Tr. Ct. No. CR17033                        PD-0792-15
The Appellant’s Petition for Discretionary Review has this day been filed. [The
Court requires ten copies of this document to be filed in this office within three (3)
days pursuant to Rule 9.3(b). Failure to send copies will result in the refusal of the
petition.]
                                                                   Abel Acosta, Clerk

                             DISTRICT ATTORNEY WISE COUNTY
                             101 N. TRINITY SUITE 200
                             DECATUR, TX 76234
                             * DELIVERED VIA E-MAIL *
                OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                                                                           FILE COPY
                    P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 78711




7/9/2015                                                 COA No. 02-14-00237-CR
MULLINAX, SHAUN RAY           Tr. Ct. No. CR17033                        PD-0792-15
The Appellant’s Petition for Discretionary Review has this day been filed. [The
Court requires ten copies of this document to be filed in this office within three (3)
days pursuant to Rule 9.3(b). Failure to send copies will result in the refusal of the
petition.]
                                                                   Abel Acosta, Clerk

                             2ND COURT OF APPEALS CLERK
                             DEBRA SPISAK
                             401 W. BELKNAP, STE 9000
                             FORT WORTH, TX 76196
                             * DELIVERED VIA E-MAIL *
                OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                                                                           FILE COPY
                    P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 78711




7/9/2015                                                 COA No. 02-14-00237-CR
MULLINAX, SHAUN RAY           Tr. Ct. No. CR17033                        PD-0792-15
The Appellant’s Petition for Discretionary Review has this day been filed. [The
Court requires ten copies of this document to be filed in this office within three (3)
days pursuant to Rule 9.3(b). Failure to send copies will result in the refusal of the
petition.]
                                                                   Abel Acosta, Clerk

                             ROBERT SIRIANNI JR.
                             201 NORTH NEW YORK AVE., SUITE 200
                             P.O. BOX 2047
                             WINTER PARK, FL 32790
                             * DELIVERED VIA E-MAIL *